                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

TRUMAN COIN GROSS,                                                            PLAINTIFF
ADC #135755

v.                          CASE NO. 5:18-CV-00309 BSM

DANIELS, Sergeant,
Varner Super Max Unit, ADC; et al.                                          DEFENDANTS


                                         ORDER

       United States Magistrate Judge Joe J. Volpe’s recommended disposition [Doc. No.

37] is adopted, defendants’ motion to dismiss [Doc. No. 31] is denied in part and granted in

part. Truman Gross may proceed with his Interstate Agreement on Detainers Act and

procedural due process claims regarding the Missouri warrant. All other remaining claims

are dismissed without prejudice. It is certified that an in forma pauperis appeal from this

order would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 26th day of June 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
